Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
	Regarding Claims 6 and 7, the verbiage “an another” is not grammatically correct.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims contain an extreme breadth that is not supported by the Specification, and that one of ordinary skill would be unable to ascertain if the inventor had possession. The Claims as written state that any sensor can determine any state/behavior of a user, which is infinite in scope and clearly not supported in the Specification, which only provides a few specific examples (i.e. heat stroke). For example, how could a glucose sensor detect a heart arrythmia? For this reason, Claims 1-10 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As set forth in the written description rejection above, the breadth of the Claims leaves one of ordinary skill unable to make and or use the device. To use/make the device, one of ordinary skill would need to perform undue experimentation, if they were able to make/use the device at all. Outside of the specific embodiments described, one of ordinary skill would not have the direction or the usage of working examples/state of the prior art to determine how any sensor could determine any state. Given that the nature of the invention is as a diagnostic device, the inability to determine how the diagnosis occurs further determines that one or ordinary skill would not be enabled to use the device. Finally, given the breadth, one of ordinary skill would not be able to predict how this device was capable of working, for all the reasons given above. Therefore, Claims 1-10 are rejected for failing to comply with the enablement requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the preamble of the claim recites a wearable apparatus, but the Claim contains no structure relating to the apparatus or ties anything back to it (whereas Claim 10 does, and therefore is not indefinite). As written, the Examiner is interpreting that the “wearable apparatus” portion of Claim 1 is merely an intended field of use and is not required. 
Regarding Claims 6 and 7, the Claims refer to “the first period” defined in regards to a second time series, but “the first period” is already defined above in Claim 5 in regards to the first time series. It is unclear as to whether or not this is a new “first period” or if it is referring to a new segment of time. The Examiner is moving forward with Examination interpreting that the intention was to identify a new, second period of time, as it is unclear to the Examiner how the step could be performed otherwise.  
Claims 2-5 and 8-9 are rejected based on their dependency to Claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Step 1: Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more. 

	Step 2A, Prong 1: Independent Claims 1 and 10 recite:
Acquire one or more pieces of first time-series data
Detect a candidate for at least one of a behavior or a state of the user using at least one of the one or more pieces of fist time-series data

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper. One of ordinary skill in the art could look at a series of biometric data, see an outlier, and determine it indicates a state of a person. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas.

	Step 2A, Prong 2: 
	Claims 1 and 10 recite the following additional elements:
One or more sensors
One or more processors
A transmitter
A wearable electronic apparatus (Claim 10)

	Electronically receiving a plurality of measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  The one or more sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition
	The recitation of one or more processors and transmitter are merely reciting both the processors and the transmitter at a high level of generality, and are merely being used to carry out steps of the method. In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The method being contained in a wearable electronic apparatus is merely well-understood, routine, conventional activity (see Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)), as wearable apparatuses are well known in the art, particularly biometric wearable apparatuses.
	Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components (the processors and computer readable storage media). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.	

	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
	For the "electrically receiving..." step that was considered insignificant extra-solution activity in Step 2A Prong Two, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence supports such a determination: 
electronically receiving a plurality of measurements of physiological variables for a patient, the plurality of measurements being acquired over a time span
(See MPEP 2106.05(d) II. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
	For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20190037299 awarded to Boesen et al, hereinafter Boesen.
Regarding Claims 1 and 10, Boesen teaches an information processing system comprising an electronic apparatus that is wearable or portable by a user (abstract, Para. 0010), comprising: one or more sensors (abstract); one or more processors (Para. 0033, logic engine 210) configured to: acquire one or more pieces of first time-series sensor data, using the one or more sensors (Para. 0011); and detect a candidate for at least one of a behavior or a state of the user, using at least one of the one or more pieces of first time-series sensor data (Para. 0017, “detected health event”); and a transmitter configured to transmit, when the candidate is detected, a data subset of a first period, of at least one of the one or more pieces of first time-series sensor data, to an external processing device, in accordance with the candidate (Para. 0030).

	Regarding Claim 2, Boesen teaches the apparatus of Claim 1, further comprising a receiver configured to receive a recognition result of at least one of a behavior and a state of the user, which is recognized using the data subset, from the external processing device (Para. 0030, Para. 0037). 

	Regarding Claim 3, Boesen teaches the apparatus of Claim 2, further comprising a display controller configured to display the recognition result on a screen (Para. 0030 discusses that the computing device is configured to perform the variety of tasks, the Examiner is taking the position that it is inherent that there is a controller of some type doing the configuration). 

	Regarding Claim 4, Boesen teaches the apparatus of Claim 1, further comprising a display controller configured to display information on the candidate on a screen (Para. 0030 discusses that the computing device is configured to perform the variety of tasks, the Examiner is taking the position that it is inherent that there is a controller of some type doing the configuration).


	Regarding Claim 5, Boesen teaches the apparatus of Claim 1, wherein the one or more processors are further configured to calculate a degree of urgency of the candidate, and the transmitter is configured to transmit, when the degree of urgency is greater than or equal to a threshold value, the data subset of the first period, of at least one of the one or more pieces of first time-series sensor data, to the external processing device, in accordance with the candidate and the degree of urgency (Para. 0034).

	Regarding Claim 6, Boesen teaches the apparatus of Claim 5, wherein the transmitter is further configured to, when the candidate is detected, acquire one or more pieces of second time-series sensor data from an another electronic apparatus other than the electronic apparatus, in accordance with the candidate and the degree of urgency, and transmit a data subset of the first period, of at least one of the one or more pieces of second time-series sensor data, to the external processing device, in accordance with the candidate (Paras. 0051 and 0052 states that more than one threshold can be exceeded and data used to determine a health event). 

	Regarding Claim 7, Boesen teaches the apparatus of Claim 1, wherein the transmitter is further configured to, when the candidate is detected, acquire one or more pieces of second time-series sensor data from an another electronic apparatus other than the electronic apparatus, in accordance with the candidate, and transmit a data subset of the first period, of at least one of the one or more pieces of second time-series sensor data, to the external processing device, in accordance with the candidate (Paras. 0051 and 0052 states that more than one threshold can be exceeded and data used to determine a health event).

	Regarding Claim 8, Boesen teaches the apparatus of Claim 1, wherein to recognize, when the data subset is not transmittable to the external processing device, at least one of a behavior and a state of the user, using the data subset or using the one or more pieces of first time-series sensor data (Fig. 3 shows when a threshold isn’t met, that no communication is sent, therefore determining that the user is in a stable state). 


	Regarding Claim 9, Boesen teaches the apparatus of Claim 8, further comprising a display controller configured to display the at least one of a behavior and a state of the user recognized by the one or more processors on a screen (Para. 0034 and 0030, Para. 0030 discusses that the computing device is configured to perform the variety of tasks, the Examiner is taking the position that it is inherent that there is a controller of some type doing the configuration). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792